DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/19, 3/26/19, 2/13/20, and 9/10/21 is being considered by the examiner.

				Claim Status
Claims 28-54 are pending and are examined. Claims 1-27 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 28, “a nanoscale material arranged on a substrate as a channel” is unclear and indefinite. How is the channel formed? A material layer does not form a channel on its own. Is the channel formed by absence of the material layer on the substrate? Please clarify?

Regarding Claim 28, the limitation “transformed into an active device” is unclear and indefinite. What is an active device? What is an active device versus an inactive device? How does the transformation take place? Is the presence of a polar fluid adequate for transformation or is there something additional required for transformation? Please clarify.

Regarding Claim 54, “the biosensing system” is unclear and indefinite. A sensor is not claimed and it is unclear whether a sensor is required. Please clarify.

Claims 29-53 are rejected by virtue of being dependent on a base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 28, 29, 30, 31, 32, 33, 34, 35, 37, 38, 39, 40, 41, 42, 44, 45, 46, 47, 52, 53, and 54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lo (US Pub 2016/0252517).

Regarding Claim 28, Lo teaches a field effect transistor ([0034] The transistor may be a field-effect transistor (FET)) comprising: 
a multi-terminal structure on a substrate ([0065] The device 400 includes a substrate 401 structured to form a microfluidic channel 420 having an array of electrodes 431 positioned along the length of the channel. In some implementations of the device 400), 
wherein the multi-terminal structure comprises a nanoscale material layer arranged on the substrate as a channel connecting between at least two terminals ([0065] the microfluidic channel 420 can be configured in the substrate 401; [0080] In some implementations, for example, the device 800 can include Indium-Gallium-Zinc Oxide (IGZO) TFT FETs 832 coupled to the electrodes 831 configured along or at one end of the microfluidic channel 820.), 
wherein the multi-terminal structure is configured to transform into an active device when a polar fluid is externally introduced onto the channel ([0065] The FETs 432 of the device 400 can be electrically connected to a source meter to monitor and display and/or output the detected signals. The substrate 401 is structured to form one or more fluid inlets 411. In some implementations, for example, the fluid inlets 411 can be connected to an external fluid delivery device, e.g., such as separate syringes containing different samples, shown as syringes A and B in FIG. 4A. Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.).  
Examiner also notes claim 1 contains a large amount of functional language (example: “configured to”) does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure .

Regarding Claim 29, Lo teaches in the field effect transistor of claim 28, wherein the at least two terminals comprises at least one source terminal and at least one drain terminal (Fig. 4A, see source and drain connected to sourcemeter).

Regarding Claim 30, Lo teaches the field effect transistor of claim 29, wherein the channel is formed connecting between the at least one source terminal and the at least one drain terminal (see channel in Fig. 4A and the source and drain).
 

Regarding Claim 31, Lo teaches the field effect transistor of claim 28, wherein the polar fluid is externally introduced onto the channel as a droplet (the polar fluid is capable of being externally introduced. Fig. 4A, See Syringe A and B. [0066] In one implementation, for example, syringe A contained Tris buffer and syringe B contained 10 mM biotin in Tris buffer.)  

Regarding Claim 32, Lo teaches the field effect transistor of claim 28, wherein the polar fluid is externally introduced onto the channel when the multi-terminal structure comes into contact with a volume of the polar fluid and/or is immersed in the volume of the polar fluid ([0066] In one implementation, for example, syringe A contained Tris buffer and syringe B contained 10 mM biotin in Tris buffer. The fluid channel was at first 

Regarding Claim 33, Lo teaches the field effect transistor of claim 28, wherein the multi-terminal structure comprises at least three terminals (In Fig. 4A, source, drain, and gate).  

Regarding Claim 34, Lo teaches the field effect transistor of claim 28, wherein the active device is configured to function as a sensing device ([0065] The sensor module of the device 400 is configured such that the electrodes 431 of the array are electrically coupled to FETs 432 via interconnect wires 433, e.g., which can be embedded in the substrate 401. In some implementations, for example, the FETs 432 can be configured on the substrate 401, whereas in other implementations, for example, the FETs 432 can be included in an external electrical circuit that connects to the electrodes 431 by electrical connection to contact pads 434 via the interconnect wires 433. [0074] the sensor module of the device 700 can be configured to have the electrode 731 connected to the gate of the FET, e.g., an enhanced-mode (normally off) MOSFET operating in the subthreshold regime or a nanoscale field-effect transistor such as a JFET, MESFET, carbon nanotube FET, or nanowire FET, etc. The FETs of the device 700 can be electrically connected to a source meter to monitor and display and/or output the detected signals.).  

Regarding Claim 35, The field effect transistor of claim 34, wherein the sensing device is used for biosensing (the sensing device would be capable of being used for biosensing as the detected signal would indicated a parameter relevant to a biomolecule. [0065] The sensor module of the device 400 is configured such that the electrodes 431 of the array are electrically coupled to FETs 432 via interconnect wires 433, e.g., which can be embedded in the substrate 401. In some implementations, for example, the FETs 432 can be configured on the substrate 401, whereas in other implementations, for example, the FETs 432 can be included in an external electrical circuit that connects to the electrodes 431 by electrical connection to contact pads 434 via the interconnect wires 433. [0074] the sensor module of the device 700 can be configured to have the electrode 731 connected to the gate of the FET, e.g., an enhanced-mode (normally off) MOSFET operating in the subthreshold regime or a nanoscale field-effect transistor such as a JFET, MESFET, carbon nanotube FET, or nanowire FET, etc. The FETs of the device 700 can be electrically connected to a source meter to monitor and display and/or output the detected signals.).    

Regarding Claim 36, Lo teaches the field effect transistor of claim 28, wherein the field effect transistor does not comprise or require a permanent physical gate terminal to be formed on the substrate ([0034] The transistor may be a field-effect transistor (FET) with its gate electrically coupled to the electrode area exposed to the fluid in the microfluidic channel 120 and/or molecular deposition chamber 110. In some 

Regarding Claim 37, Lo teaches the field effect transistor of claim 28, wherein the multi-terminal device comprises a gate terminal between a source terminal and a drain terminal, wherein the gate terminal is induced by the polar fluid ([0065] he sensor module of the device 400 is configured to have the electrode 431 connected to the gate of the FET 432, e.g., an enhanced-mode (normally off) MOSFET operating in the subthreshold regime. See Fig. 4A for gate).  

Regarding Claim 38, Lo teaches the field effect transistor of claim 37, wherein the gate terminal has an induced gate voltage that is associated with a concentration of charged particles within the polar fluid ([0038] For example, as ions in the buffer solution of the fluid sample move due to concentration gradients, the motions of these charge particles induce charge on the surface of the electrode of the sensor module 130 in the microfluidic channel 120.).  

Regarding Claim 39, Lo teaches the field effect transistor of claim 37, wherein the polar fluid and the channel collectively function as the gate terminal in the multi-terminal device ([0066] The biotin-containing Tris was focused on the center of the channel surrounded by the Tris buffer originally from syringe A. For example, the disclosed technology creates the conditions to allow the measurement the diffusion properties of the biotin in Tris buffer. [0067] FIGS. 5A-5D show data plots of exemplary 

Regarding Claim 40, Lo teaches the field effect transistor of claim 37, wherein the gate terminal is transient and active only when the polar fluid is externally introduced onto the channel ([0035] In one example of operation of the device 100, when the charged molecules are nearby the detecting electrode of the sensor 130, through the gate of the FET the carrier density in the FET channel is altered, yielding an increase or decrease in the drain current. The amount of the current change can be converted into the change in the effective surface charge on the exposed gate. Examiner notes the gate would not be altered without the polar fluid being introduced.).  

Regarding Claim 41, Lo teaches the field effect transistor of claim 28, wherein the multi-terminal structure is not capable of functioning as the active device when the polar fluid is removed from the channel (when the polar fluid is not in the active device, the multi-terminal structure would not be functioning. [0032] In one aspect, a biomolecular interaction detection device of the disclosed technology can be structured to include a sensing electronic module with a property (e.g., current, voltage, threshold voltage, etc.) that changes when part of the device is in contact with the target molecules. There would need to be contact of solution for sensing to occur).

Regarding Claim 42, Lo teaches the field effect transistor of claim 28, wherein the channel is electrically conductive, and chemically and/or biologically sensitive 

Regarding Claim 44, Lo teaches the field effect transistor of claim 28, wherein the nanoscale material comprises graphene, CNTs, MoS2, boron nitride, metal dichalcogenides, phosphorene, nanoparticles, quantum dots, fullerene, 2D nanoscale material, 3D nanoscale material, OD nanoscale material, 1D nanoscale material or any combination thereof (([0065] the microfluidic channel 420 can be configured in the substrate 401; [0080] In some implementations, for example, the device 800 can include Indium-Gallium-Zinc Oxide (IGZO) TFT FETs 832 coupled to the electrodes 831 configured along or at one end of the microfluidic channel 820.).  

Regarding Claim 45, Lo teaches the field effect transistor of claim 28, wherein the polar fluid comprises a solution or a gas containing polar molecules ([0066] syringe A contained Tris buffer and syringe B contained 10 mM biotin in Tris buffer. Tris buffer is a polar solution).  

Regarding Claim 46, Lo teaches the field effect transistor of claim 28, wherein the polar fluid comprises sweat, breath, saliva, earwax, urine, semen, blood plasma, a 

Regarding Claim 47, Lo teaches the field effect transistor of claim 28, wherein the polar fluid comprises one or more target analytes comprising an electrolyte, glucose, lactic acid, IL6, a cytokine, HER2, cortisol, ZAG, cholesterol, vitamins, a protein, a drug molecule, a metabolite, a peptides, an amino acid, a 10747981_1.doc-3-Atty. Docket No. 54091-702.301Application No. 16/221,384 Amendment dated: DNA, an RNA, an aptamer, an enzyme, a biomolecule, a chemical molecule, a synthetic molecule, or combinations thereof ([0036]  a first fluid sample including molecules for investigation with a second sample, e.g., such as ligands and/or proteins for detecting and characterizing protein-ligand and/or protein-protein interactions. Examiner notes this could be a chemical molecule or a biomolecule).  

Regarding Claim 52, Lo teaches the field effect transistor of claim 28, wherein the substrate comprises polyimide, flexible printed circuits (FPC), polyamide, polyurethane, PET, PDMS, PMMA, silicon dioxide, silicon, glass, aluminum oxide, sapphire, germanium, gallium arsenide, indium phosphide, an alloy of silicon and germanium, fabrics, textiles, silk, paper, cellulose based materials, or any combination thereof ([0036] For example, the substrate 101 can be formed of glass, polydimethylsiloxane (PDMS), or other electrically insulative material.).  

Claim 53, Lo teaches the field effect transistor of claim 28, wherein the substrate is made of an electrically insulating material ([0036] For example, the substrate 101 can be formed of glass, polydimethylsiloxane (PDMS), or other electrically insulative material.).    

Regarding Claim 54, Lo teaches a biosensing system comprising the field effect transistor of claim 28, wherein the biosensing system or a component thereof is configured to be worn on a subject, and the multi- terminal device is configured to detect one more target analytes in the polar fluid when the polar fluid is externally introduced from the subject's body onto the channel ([0011] The disclosed techniques can be implemented to produce both qualitative (e.g., whether ligand-protein binding occurs or not) and quantitative information (e.g., the reaction constants), and is applicable to a large variety of proteins and ligands of different molecular weight, charge, hydrophobicity, and 3D configurations. The disclosed technology can be implemented in a variety of applications including high-throughput drug screening and research in biological sciences, among others. A component of the biosensing system such as the detector would be capable of being configured to be worn on a subject, and the multi- terminal device would be capable of being configured to detect one more target analytes in the polar fluid when the polar fluid is externally introduced from the subject's body onto the channel. 
These limitations following “configured to” claim language are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Lo and the apparatus of Lo is 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 43 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lo (US Pub 2016/0252517) and 35 U.S.C. 103 as being unpatentable over Lo (US Pub 2016/0252517).
Regarding Claim 43, Lo teaches the field effect transistor of claim 28, wherein the nanoscale material layer is grown epitaxially and transferred onto the substrate using wet or dry deposition methods.  (Examiner notes claim 43 is considered to be a product-by-process claim.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). The prior art of Lo meets the claimed invention of the field effect transistor and the nanoscale material. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have grown epitaxially and transferred onto the substrate using wet or dry deposition methods in order to manufacture the device using layer-by-layer deposition methods. In this case, the prior art of Lo teaches a nanoscale material layer on the substrate which would be the same product if it was produced by the method of wet or dry deposition methods.)

	
Claim 48, 49, 50, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Lo (US Pub 2016/0252517), in view of Carter (US Pub 2013/0052632).
Regarding Claims 48, 49, 50, and 51, Lo teaches the field effect transistor of claim 28.
Lo is silent to a receptor layer coupled to the nanoscale material layer, wherein the receptor layer comprises one or more receptors configured to target one or more target analytes in the polar fluid, the one or more receptors comprises pyrene boronic acid (PBA), pyrene N-hydroxysuccinimide ester (Pyrene-NHS), organic chemicals, aromatic molecules, cyclic molecules, enzymes, proteins, antibodies, viruses, single stranded DNAs (ssDNAs), aptamers, inorganic materials, synthetic molecules, or biological molecules, further comprising: a back polymer layer coupled to the nanoscale material layer, wherein the back polymer layer is configured to provide support for additional mechanical, electrical, chemical, biological functionality or combinations thereof, and the back polymer layer comprises carbon polymers, bio polymers, PMMA, PDMS, flexible glass, nanoscale materials, silica gel, silicone, inks, printed polymers or any combination thereof.  
 Carter teaches in the related art of sensing. In Fig. 1, The transducer 3 has a number of reagents, i.e. antibody 12, attached thereto. The antibody 12 is shown attached to the film in FIG. 2 and this attachment may be via a covalent bond or by non-covalent adsorption onto the surface, such as by hydrogen bonding. Although the antibody is shown as attached to the transducer, any technique for holding the antibody 12 proximal to the transducer 3 is applicable. For example, an additional layer may 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a receptor layer coupled to the nanoscale material layer, wherein the receptor layer comprises one or more receptors configured to target one or more target analytes in the polar fluid, the one or more receptors comprises antibodies or biological molecules, further comprising: a back polymer layer coupled to the nanoscale material layer, wherein the back polymer layer is configured to provide support for additional mechanical, electrical, chemical, biological functionality or combinations thereof, and the back polymer layer comprises silicone, as taught by Carter, in the device of Lo, in order to allow for sensing an analyte. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798